The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 29, 2014

                                       No. 04-14-00323-CR

                                       Steven BELTRAN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 431439
                     The Honorable Monica A. Gonzalez, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on July 7, 2014, and appellant has been granted three
extensions of time, the latest until September 22, 2014. Appellant is represented on appeal by
appointed counsel, Mr. Alfonso Otero. On September 22, 2014, Mr. Otero filed a motion asking
this court to abate this appeal so that he may request findings of fact and conclusions of law from
the trial court. Mr. Otero concedes such findings and conclusions were not timely requested
pursuant to Texas Rule of Civil Procedure 296. On September 24, 2014, this court issued an
order granting Mr. Otero’s request and abating this cause to the trial court to provide the trial
court with an opportunity to decide whether it wishes to enter findings of fact and conclusions of
law.

        On October 21, 2014, Mr. Otero filed a motion asking this court to extend the abatement
on the grounds that a conference before the trial court was held on October 21, 2014, at which
time “the trial court made clear it will be issuing findings of fact and conclusions of law soon.”

         Because this appeal has been pending since May 5, 2014, when appellant filed his notice
of appeal, and appellant’s brief was originally due on July 7, 2014, we ORDER the trial court to
file, no later than November 12, 2014, a supplemental clerk’s record containing either (1) a letter
from the trial court indicating it will not enter findings of fact and conclusions of law or (2) the
findings of fact and conclusions of law.


                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court